Citation Nr: 0933312	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to claimed asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in November 2007.  

The Veteran was scheduled to testify before the undersigned 
Veterans Law Judge in a hearing at the RO in November 2008, 
but failed to appear.  His request for hearing is accordingly 
deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran did not manifest complaints or findings of a 
lung disorder in service or for many years after service.  

3.  Neither the currently demonstrated chronic obstructive 
pulmonary disease (COPD) nor the calcified hilar lymph node 
is shown to be due to asbestos exposure or any other event or 
incident of the Veteran's active service.  



CONCLUSION OF LAW

The Veteran's lung disability manifested by COPD and a 
calcified hilar lymph node is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In July 2005 the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The July 2005 letter also detailed the information 
and evidence required to establish exposure to asbestos in 
service.

The Veteran had ample opportunity to respond prior to the 
issuance of the October 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim and has 
had ample opportunity to respond.  

The July 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  Further, the letter informed the 
Veteran that he must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and that it was his responsibility to make sure 
VA received the records.  

Accordingly, the Board finds that the July 2005 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in February 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

The RO has not specifically advised the Veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  However, the 
Board's action herein denies service connection for the 
claimed lung disorder, so no degree of disability or 
effective date will result from the Board's action.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim of service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The Veteran was also afforded a VA examination in December 
2006 for the express purpose of determining whether his 
claimed disorder is due to active service.  An addendum 
opinion was prepared in January 2008.  

The VA examination, including the addendum, is adequate 
because, as shown below, it was based upon consideration of 
the Veteran's prior medical history, his assertions and the 
other lay evidence of record, and because it describes the 
disability in detail sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)) (internal quotations omitted).   The Board 
accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran was scheduled to appear at a hearing 
before the undersigned Veterans Law Judge, but he failed to 
appear.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Veteran asserting in this case that his lung disorder is 
the result of asbestos exposure during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
(identified in 38 C.F.R. § 3.309), when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b).  (The Board notes that 
COPD is not a disorder listed in 38 C.F.R. § 3.309, for which 
presumptive service connection is available.).  

If the condition is not "chronic" under 38 C.F.R. § 3.307, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In cases involving a claim based on asbestos exposure in 
active service as the cause of current disability, the claim 
must be analyzed under VA administrative protocols.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 
124-25 (1997).  The Board notes that paragraph 7.21(b) of the 
Manual does not constitute a presumption of asbestos 
exposure; rather, it is a guideline for adjudication.  See 
VAOPGCPREC 04-2000 (April 13, 2000).  

Nonetheless, the Board must address the relevant factors 
discussed in paragraph 7.21 of the Manual in order to fulfill 
its obligation to provide an adequate statement of the 
reasons and bases for its decision.  See McGinty v. Brown, 4 
Vet. App. 428, 432-33 (1993); Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); Nolen v. West, 12 Vet. App. 347, 351 (1999).  

According to the administrative protocols, VA must determine 
whether (1) active service records demonstrate asbestos 
exposure during service, and, if so, (2) determine whether 
there is a relationship between that exposure and the claimed 
disease.  M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1 (Manual), Part IV, paragraph 
7.21(b)(1) (October 3, 1997).  

The radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1)  

The primary disabilities resulting from asbestos exposure are 
respiratory in nature such as fibrosis; interstitial 
pulmonary fibrosis, also called asbestosis; tumors; pleural 
effusions; and, pleural plaques.  Cancer is also a known 
residual disability of asbestos exposure with respiratory 
cancer including mesotheliomas of pleura and peritoneum, and 
cancer of the lung, bronchus, larynx, and pharynx being the 
most common.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C(9)(b).  

With regard to claims involving tobacco use, a disability or 
death will not warrant service connection if it is the result 
of an injury or disease attributable to the Veteran's use of 
tobacco products during service.  Service connection may be 
warranted if the disability or death is attributable to a 
basis other than the Veteran's use of tobacco products during 
service, or where the disability became manifest or the death 
occurred during service or within an applicable presumptive 
period (to a compensable degree).  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  

In the present case, the Veteran maintains that he was 
exposed to asbestos while serving in the Navy, to include 
aboard the USS Caloosahatchee.  He explained that, following 
gun practice on the ship, the ship's living compartments 
would always be covered in dust.  Further, as a Boatswain's 
Mate, he was required to chip red lead pain from asbestos-
covered steam pipes and perform maintenance on the asbestos 
covered pipes.  

The Veteran has also described an incident in which the USS 
Caloosahatchee was attempting to refuel the J.C. Owens.  The 
ship lost rudder control causing 70 pounds of built up 
pressure to burst.  Black oil spilled everywhere; and the 
crew used jet fuel to clean up.  In addition to being covered 
during this incident, the Veteran also stated more generally 
that he was always covered in oil.   

During his November 2007 DRO hearing, the Veteran testified 
that he was never provided any protective equipment such as a 
mask for breathing during his service as a boatswains mate.  

With regard to in-service medical treatment, the service 
treatment record (STR) includes a September 1964 treatment 
note showing that the Veteran presented for treatment with 
complaints of a sore throat.  Follow-up treatment records 
provide a diagnosis of acute tonsillitis.  The STR, on the 
other hand, includes no indication of a respiratory disorder.  

The service personnel record, however, verifies that from 
August 1965 to September 1965, he served on board the USS 
Caloosahatchee (AO-98).  Thereafter, he was transferred to 
the USS Sanctuary for a period of less than ninety days.  
Finally, he served on board the USS Truckee (AO-147), from 
October 1967 until his discharge in November 1967.  

In support of his claim, the Veteran submitted internet 
articles, including a November 2003 news article, 
specifically identifying the USS Caloosahatchee as the 
subject of a dispute with environmentalists concerning its 
contamination from storage of non-liquid PCBs, suspected of 
causing cancer, and asbestos.  

While the Veteran's service aboard ship does not create a 
presumption of asbestos exposure during service, the Board 
finds the Veteran's statements in light of the submitted 
internet articles are consistent with concerns about such 
exposure.  See Dymant v. West, 13 Vet. App. 141 (1999); 
aff'd, Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000 (April 13, 2000).  

However, the medical evidence in this case does not serve to 
establish that the Veteran is currently diagnosed with a lung 
or pulmonary condition that can be associated to the claimed 
asbestos exposure.  

In particular, the Veteran underwent a VA respiratory 
examination in December 2006.  The examiner reviewed the 
claims file, including the STR and noted the absence of post-
service medical evidence.  The examiner further specified 
that, although the Veteran's complaints included shortness of 
breath when doing strenuous work or walking up a hill, and 
coughing up yellow or dark-colored phlegm, he was not 
currently being treated for any lung disorder.  

The Veteran explained that he currently smoked less than 1 
pack per day, but started smoking during his active service.  
The examiner also noted the Veteran's pre- and post-service 
employment history.  

On examination, there were no abnormal respiratory findings; 
the diaphragic excursion and chest expansion were normal.  
There was no chest wall scarring, deformity of chest wall, or 
conditions that might be associated with pulmonary 
restrictive disease.  

A chest X-ray revealed no acute cardiopulmonary process.  A 
pulmonary function test (PFT) revealed borderline airflow 
obstruction with close to significant immediate improved with 
inhaled bronchodilator; normal signal breath diffusing 
capacity (PFT results were attached).  

Based on the results of his examination, the examiner 
diagnosed chronic obstructive pulmonary disease (COPD) with 
no significant effects on occupation, and mild-to-moderate 
effects on activities of daily living (ADLs).  He opined that 
the Veteran's lung condition was not caused by or the result 
of asbestos exposure, since the Veteran's mild COPD was due 
to long-term tobacco use.  

The record also includes a March 2007 private chest X-ray, 
which revealed pulmonary vasculature and heart size to be 
normal; a calcified right hilar node was noted, but no acute 
infiltrate, pleural effusion or pneumothorax was noted.  The 
impression was "[n]o acute process is noted."  

In a January 2008 addendum, the December 2006 VA examiner 
indicated that although he did not re-examine the Veteran, he 
reviewed the entire claims file, including information 
concerning the USS Caloosahatchee.  With regard to the 
medical evidence, the Veteran's PFT showed no evidence of a 
restrictive defect and no evidence of a decreased diffusion 
capacity; VA and the March 2007 private chest X-rays showed 
no evidence of asbestos.  

Upon review of this evidence, the examiner found that the 
Veteran's calcified hilar lymph node was not associated with 
asbestos.  He based this opinion on consultation with a VA 
staff pulmonologist and on the current medical literature.  

The examiner also explained that asbestosis appears as 
pleural plaques radiographically, not as a calcified lymph 
node.  For these reasons, the VA examiner concluded that the 
Veteran does not have any diagnostic evidence of asbestosis, 
and there is no lung condition that is caused by or the 
result of asbestos exposure.  

In further support of his claim, the Veteran asserted in a 
July 2005 statement that his symptoms, which included 
shortness of breath, coughing up phleghm, etc., had been 
present continuously since his discharge.  

In June 2006, the Veteran wrote that, prior to his 
enlistment, he worked as a stock boy in his father's 
supermarket; following discharge, he worked as a meat cutter 
for 38 years following his discharge.  Accordingly, although 
he smoked, he had not been exposed to any other chemicals 
since service  

In an undated statement, the Veteran emphasized that he was 
not a chronic smoker since he had never smoked more than 1 
pack per day.  He also stated that it was presently unclear 
whether he had asbestosis.  

Then, during his November 2007 DRO hearing, the Veteran 
testified that he did not have problems until later in life; 
it did not bother him immediately when he left active 
service.  A friend testified that scarring in the lungs is 
only caused by asbestos or pneumonia, but not smoking.  

The Veteran also submitted an internet article detailing that 
asbestosis is a condition featuring scarring of the lungs 
caused by inhaled asbestos fibers; it is irreversible and 
tends to lead to COPD.  Another internet article states that 
calcified nodules in the lung were caused when the body walls 
off foreign substances deposited in the lung, which could 
calcify. 

Based upon this record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
since the evidence does not establish an etiological 
connection between the Veteran's active service and the 
currently-diagnosed lung disability manifested by COPD.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Although the Veteran is shown to have been exposed to 
asbestos during active service, the VA examiner, whose 
opinion is uncontroverted, found that the Veteran's diagnosed 
COPD was due to the Veteran's history of smoking and not in-
service asbestos exposure or other incident of his active 
service.  The VA examiner's medical opinion was especially 
probative, since he based his fully articulated conclusions 
on sound reasoning and a review of the pertinent history, 
including the evidence of record pertaining to the USS 
Caloosahatchee's asbestos contamination.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

During his December 2006 VA examination, the Veteran asserted 
that he started smoking during active service.  However, 
compensation benefits are not payable for lung disability due 
solely to tobacco use during service.  See 38 C.F.R. 
3.300(b); 38 C.F.R. 3.307.  

Although the Veteran submitted separate internet articles 
addressing calcified nodules in the lungs and asbestosis, the 
articles do not specifically address the relationship between 
the COPD and the circumstances of his active service.  
Accordingly, they are insufficient to establish a medical 
nexus.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Finally, the Board recognizes the sincerity of the Veteran's 
belief that he has a lung disorder etiologically related to 
his active service, to particularly include asbestos 
exposure.  The Board has fully considered his assertions, 
plus the assertions of the friend who testified during the 
November 2007 Board hearing.  The veteran, as a lay person, 
is competent to report on the onset and continuity of 
symptomatology.   Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Neither has been shown, however, to be a medical 
professional.  Accordingly, as laypersons, they are not 
competent to establish an etiological relationship between 
the diagnosed COPD and any incident of his active service; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  04-37 268.  

To the extent that the Veteran asserted in a July 2005 
statement that his symptoms, including shortness of breath, 
have been present continuously since his discharge, the first 
documentation of a diagnosis (currently of record) consists 
of the December 2006 VA examination.  

The record does not currently contain a medical opinion 
relating the Veteran's described symptomatology to the 
present diagnosis.  Nor has the Veteran asserted that the 
disorder was diagnosed prior to the VA examination.  

In fact, during his DRO hearing, he specifically testified 
that he was not bothered by the symptomatology manifested by 
shortness of breath and coughing up phlegm until many years 
following his discharge.  

Accordingly, his lay statements do not support a finding that 
the disorder has been chronic since discharge.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for a lung disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for a lung disorder, to include chronic 
obstructive pulmonary disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


